Citation Nr: 1644604	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  13-01 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.  

3.  Entitlement to an initial rating higher than 10 percent for service-connected tinea versicolor.  


REPRESENTATION

The Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from October 1972 to March 1986.  While the Veteran's discharge from his last distinct period of service from November 1984 to March 1986 was characterized as under other than honorable conditions, VA has determined that the Veteran is entitled to receive VA benefits stemming from the entirety of his active service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 1987 and May 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board has recharacterized the Veteran's singular service connection claim for cervical and lumbar spondylosis (as characterized by the RO) as two separate service connection claims, in order to more accurately reflect the distinct nature of the two benefits sought.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's claims seeking service connection for cervical and lumbar spine disabilities, the Veteran asserts that his currently-diagnosed cervical and lumbar degenerative disc disease are related to the cumulative impact of his in-service physical duties.  The Veteran served on active duty for over 13 years, during which he reports performing many physically taxing duties, including during the latter portion of his service when he was a drill instructor.  He reports first experiencing back pain during service, and his service records document his treatment for three such episodes, and in each instance the Veteran was diagnosed with a lumbar muscular strain.  

The Veteran further reports that he has experienced continuous back pain since service, and in submitted statements received since the issuance of the last RO adjudicative action of these claims (the October 2012 statement of the case), the Veteran's spouse and friend report observing the Veteran's long-standing continuous back pain, with his spouse specifically reporting the onset of this continuous back pain during service.  While a VA medical opinion regarding the etiology of the Veteran's diagnosed cervical and lumbar spine disabilities was rendered in December 2010, the medical opinion does not adequately address these competent reports of chronicity of symptoms since service, but rather focuses on whether the Veteran's current spinal disabilities are related to the several documented instances of back pain during service.  

Accordingly, the Board concludes that a remand is required to allow initial RO consideration of this relevant evidence of continuity of back pain since service (as initial RO consideration has not been waived, nor can it be presumed as the Veteran perfected his appeal prior to February 2013), and to allow the RO to obtain a new opinion that adequately considers this evidence.  

Regarding the Veteran's claim seeking an increased rating for his service-connected skin disorder, tinea versicolor, the Veteran perfected his appeal of this claim in October 1988, at which time the Veteran's skin disorder was evaluated as noncompensably (zero percent) disabling.  While a November 1988 rating decision increased this initial rating to 10 percent, this action did not extinguish the Veteran's appeal, as the Veteran did not either indicate that this partial grant satisfied his appeal or indicate his desire to otherwise withdraw his appeal.  Accordingly, the claim must be returned to the RO for certification and any necessary development.

Furthermore, as the rating criteria were amended during the course of the Veteran's pending skin rating appeal on August 30, 2002 the prior version (Diagnostic Code 7806) should also be considered in the readjudication of the appeal.  See, e.g., Kuzma v. Principi, 341 F.3d 1327, 1328 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following actions:

1.  Undertake any development deemed necessary to prepare the Veteran's claim seeking an initial increased rating for his service-connected tinea versicolor for certification to the Board (to include obtaining comprehensive VA treatment records, a VA examination, and readjudication of the claim), and then certify the claim for appellate review.  Proper consideration should be given to the previous rating criteria for the skin, as well as the revised criteria. 

2.  Return the Veteran's claims file to the VA examiner who conducted the Veteran's December 2010 VA spine examination, if available, or if not available, to a suitable substitute, and request an addendum opinion addressing the relevant lay evidence of record.

After reviewing the Veteran's claims file, to include the Veteran and his spouse's report of the Veteran experiencing recurrent back pain during and since service, and the Veteran's friend's report of observing the Veteran experience long-standing back pain, the examiner is asked to opine whether it is at least as likely as not (50 percent probability or higher) that the Veteran's current cervical or lumbar spine disabilities had their onset in service, or are otherwise related to service, to include the cumulative impact of the Veteran's in-service physical duties.  In other words, the examiner is asked to reconcile the Veteran's and other's competent reports of the onset of continuous back pain during and since service with a finding that the Veteran's spinal disabilities are unrelated to service.  

A complete rationale must be provided for all opinions rendered.   

3.  Finally, readjudicate the Veteran's service connection claims for cervical and lumbar spine disabilities.  If either claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

